Exhibit 10.71

CONSULTING AGREEMENT

This consulting agreement (this “Agreement”) is entered into this 15th day of
August, 2013, by and between Marc S. Goldfarb (the “Consultant”) and Kid Brands,
Inc. (the “Company”).

W I T N E S S E T H :

WHEREAS, the Consultant previously served as Senior Vice President, General
Counsel and Corporate Secretary of the Company; and

WHEREAS, the Company wishes to retain the services of the Consultant in order to
provide legal consulting services to the Company; and

WHEREAS, the Consultant and the Company wish to enter into this Agreement to set
forth the terms and conditions of their relationship;

NOW, THEREFORE, in consideration of the premises above, and the mutual promises
and covenants contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

1. Term of Relationship. The Company hereby retains Consultant as Senior Legal
Advisor to provide legal consulting services to the Company for a term
commencing August 15, 2013, through and including April 14, 2014 (the “Term”).
Upon the expiration of the Term, this Agreement and the obligations of the
parties hereunder will terminate automatically unless the parties hereto agree,
in a writing specifically referencing this Agreement, to extend the Term for a
specific period of time. In the event Consultant secures full-time employment
during the Term, either Consultant or the Company may elect to terminate this
Agreement effective upon the commencement by Consultant of such full-time
employment. Consultant shall have the responsibility of informing the Company
promptly upon the commencement of any such employment.

2. Provision of Services. During the Term, the Consultant will provide legal
consulting services to the Company as needed, and as reasonably requested by the
Chief Executive Officer of the Company, to whom the Consultant shall report. The
Consultant may provide such legal consulting services from any location,
including the Company’s headquarters or via telephone/e-mail, to be determined
in the Consultant’s sole discretion. The Consultant shall not represent the
Company, its Board of Directors, its officers or any other members of the
Company in any transactions or communications nor shall the Consultant make
claim to do so.

3. Compensation for Services. (a) The Company will pay the Consultant at the
rate of $28,750 per month (pro rated in the case of partial months), payable
bi-weekly in arrears in accordance with the payroll practices of the Company. In
addition, the Company shall reimburse the Consultant for any reasonable travel,
hotel and other expenses pre-approved by the Company that are incurred by him in
connection with performing services hereunder promptly upon receipt of
appropriate documentation.



--------------------------------------------------------------------------------

(b) During the Term, the Consultant shall be entitled to continue his medical
and dental insurance coverage, pursuant to the provisions of COBRA; provided,
that the Consultant shall continue to pay the Company an amount equal to the
monthly contributions paid by Consultant for his healthcare (medical and dental)
coverage in which the Consultant was enrolled immediately prior to the
commencement of the Term, and the Company shall continue to pay all other claims
and expenses related to such healthcare coverage.

(c) The Consultant acknowledges that the Company does not intend to make
withholdings from such compensation and that the Consultant will have the
exclusive responsibility for paying any taxes (including income taxes, social
security contributions, and similar obligations) on such compensation. At the
appropriate time, the Company will provide the Consultant with a Form 1099 for
his tax purposes.

4. Independent Contractor Status. The Consultant acknowledges that, during the
Term, his relationship with the Company will be that of an independent
contractor, and not that of an employee or an agent of the Company. The Company
shall not control the manner or means by which the Consultant performs the
services to be provided hereunder. While the Company acknowledges that the
Consultant is an independent contractor and does not intend to make any
withholdings, the Company reserves the right to withhold payroll taxes and other
amounts to the extent required by applicable law.

5. Other Benefits. Other than the compensation provided for in Section 3 above,
and except as set forth herein, the Company will not provide the Consultant with
any benefits, nor will the Consultant be entitled to participate in any of the
Company’s benefit plans. Notwithstanding the above, the Consultant has been, or
shall be paid (at the time of the next Company payroll following the date
hereof), for all accrued and unused vacation days accrued prior to the
commencement of the Term. In addition: (i) all of Consultant’s monies, vested
and/or unvested, in the Company’s 401(k) plan, if any, shall be treated in
accordance with the terms, conditions and provisions of such plan; and
(ii) Consultant’s unvested equity awards from the Company shall be forfeited,
but any vested equity awards shall remain exercisable until 90 days following
the expiration of the Term hereunder notwithstanding the original terms of any
such awards. Such equity awards shall otherwise be subject to the terms of the
award agreements (and/or the underlying plan documents) pursuant to which such
equity awards were granted. As a former executive officer of the Company,
Consultant shall also remain entitled to indemnification under the Company’s
organizational documents (or any written agreement governing indemnification) to
the same extent and upon the same conditions as active officers of the Company
are entitled to indemnification (with respect to acts or events occurring during
the course of or in connection with Consultant’s former employment with the
Company or the performance of Consultant’s duties hereunder) and shall remain
entitled to the benefit of any directors and officers insurance coverage
maintained by the Company on the same terms and conditions as any current or
former officer of the Company. All other employee benefits in effect while the
Consultant was actively employed by the Company will be governed in accordance
with the terms and conditions of the applicable Company plans, as outlined in
the respective plan documents.

 

2



--------------------------------------------------------------------------------

6. Non-Disclosure of Confidential Information. (a) The Consultant acknowledges
that, during the Term of this Agreement, he may receive information that the
Company considers proprietary and/or confidential (“Confidential Information”).
Such Confidential Information includes, without limitation, operation plans and
techniques, any internal strategy deliberations, customer lists and contact
information, customer preferences, product and supply costs, financial
information, trade secrets, and other intellectual property, in each case
belonging to the Company (except that information that is available in the
public domain, through no improper conduct on the Consultant’s part, and
information independently developed by Consultant without reference to
Confidential Information, will not be considered to be Confidential
Information). The Consultant acknowledges that such Confidential Information is
important to the Company, and the need for the Company to keep such information
confidential. Consequently, to the extent the Consultant is or becomes privy to
any such Confidential Information, the Consultant agrees to hold in the
strictest of confidence, and not to use, reproduce, or otherwise disclose to any
third party, such Confidential Information as long as such information remains
proprietary and/or confidential, unless otherwise required to do so by law or
appropriate legal process. If the Consultant is required by legal process to
disclose any Confidential Information, the Consultant will provide the Company
with prompt notice so that the Company may seek an appropriate protective order
or waive the Consultant’s compliance with the provisions of this letter. If,
failing the entry of a protective order or the receipt of a waiver hereunder,
the Consultant is legally compelled to disclose Confidential Information, the
Consultant may disclose that portion of the Confidential Information that is
required to be disclosed. Consultant will not oppose reasonable action by and
will cooperate with the Company, at the Company’s expense, to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.

(b) The Consultant represents that he has returned to the Company all
confidential, proprietary and non-public materials, or any other property of the
Company, in his possession; provided, however, that the Consultant shall be
entitled to keep his laptop computer and mobile phone; and provided, further,
that Consultant shall be entitled to retain copies of any documents utilized by
Consultant during his employment, solely to the extent used in whole or in part
as templates for future documents and only to the extent that any
Company-identifiable information has been removed from any such future document
and the use of any such future document would not otherwise violate Consultant’s
obligation of confidentiality set forth herein.

7. Other Employment and Activities. The Consultant may pursue other professional
relationships, whether as a consultant or otherwise; provided that the Company
shall be entitled to offset the compensation payable hereunder by professional
income received by the Consultant during the Term. Consultant shall have the
responsibility of informing the Company promptly upon the receipt of any such
professional income. To facilitate Consultant’s pursuit of such other
professional relationships, Consultant shall not be required to provide services
under this Agreement for more than one half day per week.

8. Nondisparagement; Nonsolicitation. (a) The Consultant and the Company each
agrees that, during the Term and for a period of twelve months thereafter, each
party shall refrain from any action that could reasonably be expected to harm
the reputation or goodwill of the other party or its affiliates.

(b) During the Term of this Agreement, Consultant shall not, directly or
indirectly, solicit the employment or retention of any person who is to
Consultant’s knowledge then employed or retained by any member of the Company or
any subsidiary of the Company (collectively, the “Employer Group”); provided,
that the foregoing shall not prevent Consultant from hiring or soliciting anyone
who: (a) initiates discussions regarding such employment on an unsolicited
basis; or (b) who responds to (i) any public advertising of a general nature not
specifically targeted to employees of the Employer Group or (ii) a search firm
that is not directed or encouraged to target employees or consultants of the
Employer Group.

 

3



--------------------------------------------------------------------------------

9. Mutual Release. (a) In exchange for the above-referenced consideration, and
except for the obligations of the Company to provide the benefits referenced in
Section 5 of this Agreement, Consultant hereby irrevocably releases and forever
discharges any and all known and unknown liabilities, debts, obligations, causes
of action, demands, covenants, contracts, liens, controversies and any other
claim of whatsoever kind or nature that Consultant ever had, now has or may have
as of the date of Consultant’s execution of this Release, against the Company
and its parent company, subsidiaries, affiliates and related entities, and each
of their respective officers, directors, employees, representatives, agents,
successors and assigns (collectively, the “Company Releasees”), whether or not
arising out of or related to the performance of any services to or on behalf of
the Company or the termination of those services, including without limitation:
(i) including, but not limited to, any rights arising under or relating to
Consultant’s employment with the Company and/or the termination thereof, any
allegation of discrimination or retaliation, or based on any federal, state or
local law or regulation concerning race, sex, age, handicap, national origin,
religion, or any other form of discrimination or retaliation, and any claims
arising in contract or tort, including breach of contract, breach of an implied
covenant of good faith and fair dealing, or wrongful termination, which
Consultant and/or his heirs, executors, administrators, successors and assigns
ever had, now have or hereafter can or may have against the Company Releasees by
reason of any matter arising on or before the date hereof. The claims, demands
and causes of action released by Consultant include, but are not limited to, any
claims of wrongful or constructive discharge or demotion, breach of contract
(written, oral or implied), breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, any claim for wages, bonuses,
penalties, commissions, unvested equity awards or other compensation, claim for
defamation, personal injury, emotional distress, claims under Title VII of the
1964 Civil Rights Act, as amended, the Age Discrimination in Employment Act, as
amended, the Older Workers Benefit Protection Act, the Fair Credit Reporting
Act, the Occupational Health and Safety Act, the Employee Polygraph Protection
Act, the Immigration Reform Control Act, the retaliation provisions of the
Sarbanes-Oxley Act of 2002, the Federal False Claims Act, the Equal Pay Act, the
Family and Medical Leave Act of 1993, the Employee Retirement Income Security
Act of 1974, the Americans with Disabilities Act of 1990, the WARN Act, the New
Jersey Law Against Discrimination; the New Jersey wage and hour laws, New
Jersey’s Family Leave Act, the New Jersey Equal Pay Law, the New Jersey Genetic
Privacy Act, the New Jersey Occupational Safety and Health Law, the New Jersey
Domestic Partnership Act, the New Jersey Fair Credit Reporting Act, the
retaliation provisions of the New Jersey Workers’ Compensation Law and the New
Jersey Conscientious Employee Protection Act; and any other laws, regulations or
ordinances relating to employment or employment discrimination, and the laws of
contract and tort, to the full extent permitted by law (collectively, “Claims”).

(b) The Company, on behalf of itself and the Company Releasees, hereby releases
and forever discharges Consultant and Consultant’s heirs, representatives and
successors from any and all known and unknown liabilities, debts, obligations,
causes of action, demands, covenants, contracts, liens, controversies and any
other claim, which it ever had, now has or may have as of the date of the
Company’s execution of this Release against Consultant by reason of any matter,
cause or thing whatsoever, including without limitation, any and all claims that
may arise under any federal, state or local statutes, regulations, ordinances or
common law, or under any policy agreement, contract, understanding or promise,
written or oral, formal or informal, between the Company Releasees and
Consultant, as well as to any and all claims in connection with, related to or
arising out of Consultant’s employment with the Company; provided, however, that
nothing contained in this Release shall release Consultant from any claims for
fraud, theft, embezzlement, criminal activity, intentional breach of fiduciary
duty or any material breach of the Company’s Code of Business Conduct and
Ethics, or contribution action(s) in connection with any such claims, whether
brought by the Company or any member or representative of the Company Releasees.
The Company confirms that it is unaware of any facts that would give rise to any
of the claims against Consultant of the nature referenced in the immediately
preceding proviso.

 

4



--------------------------------------------------------------------------------

(c) Each of Consultant and the Company, on behalf of the Company Releasees,
further waives and relinquishes any rights and benefits which any such party has
or may have under California Civil Code § 1542 to the fullest extent that such
party may lawfully waive all such rights and benefits pertaining to the subject
matter of this Release. Civil Code § 1542 provides that a general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor. Each of Consultant and the
Company, on behalf of the Company Releasees, acknowledges that he or it is aware
that he or it may later discover facts in addition to or different from those
which he or it now knows or believes to be true with respect to the subject
matter of this Release, but it is the intention of each party to fully and
finally forever settle and release any and all claims, matters, disputes, and
differences, known or unknown, suspected and unsuspected, which now exist, may
later exist or may previously have existed between the parties to the extent set
forth in this Section 9, and that in furtherance of this intention, the releases
given in this Release shall be and remain in effect as full and complete general
releases to the extent set forth herein, notwithstanding discovery or existence
of any such additional or different facts.

(d) Additionally, nothing in this Release shall prohibit or restrict Consultant
or any Company Releasee from: (i) making any disclosure of information required
by law; (ii) providing information to, or testifying or otherwise assisting in
any investigation or proceeding brought by, any federal or state regulatory or
law enforcement agency or legislative body, any self-regulatory organization, or
the Company’s Legal or Compliance Departments; or (iii) testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of the Sarbanes-Oxley Act of 2002, any federal, state or municipal law
relating to fraud or any rule or regulation of any self-regulatory organization.
This Release is also not intended to preclude Consultant or any Company Releasee
from: (1) enforcing the terms of this Release; (2) challenging the validity of
this Release; or (3) filing a charge or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”) or
the National Labor Relations Board.

(e) This Release shall not impact the EEOC’s rights, responsibilities or
abilities to carry out its public duties and shall not impede the Consultant’s
or any Company Releasee’s participation in EEOC procedures and processes, except
insofar as it precludes Consultant from recovering any additional monies from
the Company or any of the other Company Releasees.

(f) Consultant represents and agrees that he:

 

  A. has reviewed all aspects of this Section 9;

 

  B. has carefully read and fully understands all of the provisions of this
Section 9;

 

  C. understands that in agreeing to this document, he is releasing the Company
from any and all claims that he may have against the Company;

 

  D. knowingly and voluntarily agrees to all terms set forth in this Section 9;

 

5



--------------------------------------------------------------------------------

  E. was advised and hereby is advised in writing to consider the terms of this
Release and that he was advised to consult with an attorney of his choice and at
his own expense prior to executing this Agreement, including this Section 9;

 

  F. has not relied on any representation or statement not set forth in this
Agreement;

 

  G. has a full twenty-one (21) days from the date of acknowledged receipt of
this Section 9 to consider whether he will execute this Agreement;

 

  H. has a full seven (7) days following the execution of this Agreement to
revoke this Agreement by notifying the Company in writing of the revocation, and
has been and hereby is advised in writing that this Agreement shall not become
effective or enforceable until the revocation period has expired;

 

  I. understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et. Seq.) that may arise after the date
this Agreement is executed are not waived; and

 

  J. has signed this Agreement (including this Section 9) voluntarily and
entirely of his own free will.

10. Applicable Disclosures and Cooperation. Consultant acknowledges that, as of
the date hereof, he has no knowledge of any of the following, except as may have
been previously disclosed to the Company in accordance with applicable policies
and procedures: (i) any information relevant to any investigation of the
business practices of the Employer Group conducted by any government agency or
relevant to any existing, threatened or anticipated litigation or dispute
involving the Company or any member of the Employer Group, whether
administrative, civil or criminal in nature; (ii) any wrongdoing committed by
any current or former employees of the Company or the Employer Group; and
(iii) any material violations of the Company’s Code of Business Conduct and
Ethics. Consultant further agrees to provide reasonable cooperation to the
Company or the Employer Group, for no additional consideration, but without any
out of pocket cost or expense, in connection with any matter arising out of or
related to his employment including, but not limited to, any existing or future
litigation or dispute involving the Company or the Employer Group, whether
administrative, civil or criminal in nature, in which and to the extent the
Company or the Employer Group reasonably deems the Consultant’s cooperation
necessary (which cooperation may include providing testimony), provided that the
Employer Group makes reasonable efforts to accommodate Consultant’s other
responsibilities and obligations.

11. Indemnity; Limit of Liability. The Company shall indemnify, hold harmless
and defend Consultant from and against all claims, liabilities, losses, expenses
and damages (collectively, “Claims”) arising out of or in connection with the
subject of this Agreement and the services to be provided hereunder, except to
the extent any such Claim results from the gross negligence or willful
misconduct of Consultant. The Company shall pay damages and expenses, including
reasonable legal fees and disbursements of counsel as incurred in advance. If
Consultant is required by applicable law, legal process or government action to
produce information or testimony as a witness with respect to this Agreement,
the Company shall reimburse Consultant for any professional time and expenses
(including reasonable external and internal legal costs) incurred to respond to
the request, except in cases where Consultant is a party to the proceeding
adverse to the Company. The Consultant shall not be liable to the Company, or
any party asserting claims on behalf of the Company, except for direct damages
found in a final determination to be the direct result of the gross negligence
or willful misconduct of Consultant. The Consultant shall not be liable for
incidental or consequential damages under any circumstances, even if he has been
advised of the possibility of such damages.

 

6



--------------------------------------------------------------------------------

12. Representation and Warranties. The Company represents and warrants that it
has the full right, power and authority to enter into this Agreement and perform
its obligations hereunder and that the execution of this Agreement by its
representative whose signature is set forth at the end hereof has been duly
authorized by all necessary corporate action. The Consultant represents and
warrants that he has the right to enter into this Agreement and perform fully
all of his obligations in this Agreement which will not conflict with or result
in any breach or default under any other agreement to which the Consultant is
subject.

13. Successors and Assigns. This Agreement, and the rights and obligations of
the Consultant and the Company under this Agreement, will inure to the benefit
of, and will be binding upon, (a) the Consultant, and (b) the Company and its
successors and assigns. This Agreement, and the rights and obligations under
this Agreement, may not be assigned by the Consultant.

14. Waiver. No waiver by any party hereto of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, will be deemed to be, or construed as, a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.

15. Entire Agreement and Amendment. This Agreement contains the entire agreement
between the Consultant and the Company with respect to its subject matter, and
supersedes all prior agreements and understandings, oral or written, between the
Consultant and the Company with respect to the services to be provided
hereunder. This Agreement may be amended only by an agreement in writing signed
by each of the parties hereto.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed will be deemed to be an original, and such
counterparts will together constitute but one agreement.

17. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New Jersey without giving effect to
its conflict of laws principles.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement as of the date and year first written above.

 

KID BRANDS, INC. By:   /s/ Raphael Benaroya  

Raphael Benaroya

 

President and CEO

/s/ Marc S. Goldfarb

Marc S. Goldfarb

 

8